NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                SOLOMON UPSHAW,
                 Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2014-5104
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-00058-JFM, Senior Judge James F.
Merow.
                 ______________________

             Decided: November 10, 2014
               ______________________

   SOLOMON UPSHAW, of Cape Neddick, Maine, pro se.

   WILLIAM B. LAZARUS, Attorney, Environment and
Natural Resources Division, United States Department of
Justice, of Washington, DC, for defendant-appellee.
                 ______________________

    Before LOURIE, SCHALL, and DYK, Circuit Judges.
2                                              UPSHAW   v. US



PER CURIAM.
    Solomon Upshaw (“Upshaw”) appeals from the deci-
sion of the United States Court of Federal Claims (the
“Claims Court”) dismissing his complaint for lack of
subject matter jurisdiction under Rule 12(b)(1) of the
Rules of the Court of Federal Claims. See Upshaw v.
United States, No. 14-cv-0058 (Fed. Cl. May 30, 2014)
(“Order”). Because the Claims Court did not err in dis-
missing Upshaw’s complaint, we affirm.
                       BACKGROUND
    On January 24, 2014, Upshaw filed a complaint
against the United States in the Claims Court, in which
he sought damages from the United States based on a
January 2014 decision by the Eastern Band of Cherokee
Indians (“Band”) declining to enroll him as a member.
Order at 1. The government moved to dismiss for lack of
jurisdiction. In response, Upshaw submitted documents
showing the rejection in 1907 of an application by
Georgeana Upshaw, in which Georgeana Upshaw re-
quested a share of a fund appropriated by Congress for
the Cherokee Indians. Upshaw asserted that he was a
descendant of Georgeana Upshaw and that he had suf-
fered injury by reason of the 1907 rejection. Id. The court
granted the government’s motion and dismissed Upshaw’s
complaint after concluding that his claims were beyond
the jurisdiction of the Claims Court. Id. at 2.
   Upshaw appealed to this court. We have jurisdiction
under 28 U.S.C. § 1295(a)(3).
                       DISCUSSION
    We review the Claims Court’s decision to dismiss for
lack of subject matter jurisdiction de novo. Waltner v.
United States, 679 F.3d 1329, 1332 (Fed. Cir. 2012). A
plaintiff bears the burden of establishing jurisdiction by a
preponderance of the evidence, Taylor v. United States,
303 F.3d 1357, 1359 (Fed. Cir. 2002), and “the leniency
UPSHAW   v. US                                           3



afforded pro se litigants with respect to mere formalities
does not relieve them of jurisdictional requirements,”
Demes v. United States, 52 Fed. Cl. 365, 368 (2002) (citing
Kelley v. Sec’y, U.S. Dep’t of Labor, 812 F.2d 1378, 1380
(Fed. Cir. 1987)).
    Upshaw generally alleges that the Claims Court erred
by failing “to take into account power and authority.”
Appellant’s Informal Br. 1. The government responds
that Upshaw has provided no argument to establish how
the Claims Court specifically erred and that the Claims
Court correctly concluded that it lacked jurisdiction over
Upshaw’s complaint.
    We agree with the government that the Claims Court
lacked jurisdiction. The Claims Court is a court of limited
jurisdiction. Brown v. United States, 105 F.3d 621, 623
(Fed. Cir. 1997). The Tucker Act, 28 U.S.C. § 1491, limits
the jurisdiction of the Claims Court to claims for money
damages against the United States based on sources of
substantive law that “can fairly be interpreted as mandat-
ing compensation by the Federal Government.” United
States v. Navajo Nation, 556 U.S. 287, 290 (2009) (inter-
nal quotation marks omitted).
    Here, the Claims Court correctly determined that it
lacked jurisdiction over Upshaw’s claims relating to his
failure to enroll with the Band because the federal gov-
ernment has no statutory obligation to act in Cherokee
enrollment issues. Moreover, to the extent that Upshaw
specifically attempts to seek damages based on the 1907
rejection of Georgeana Upshaw’s application, even if the
provision of the fund appropriated by Congress could be
considered to be a money-mandating statute, we agree
with the Claims Court’s finding that the matter was time-
barred by the six-year statute of limitations and thus
beyond the jurisdiction of the Claims Court for that
reason.
4                                            UPSHAW   v. US



    We have considered Upshaw’s remaining arguments
and conclude that they are without merit. For the forego-
ing reasons, the decision of the Claims Court is affirmed.
                      AFFIRMED
                         COSTS
    No Costs.